Citation Nr: 0110699	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  96-41 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative arthritis of the cervical spine with cervical 
discectomy and fusion at C4-C5 (also referred to herein as a 
"cervical spine disability"), currently rated as 20 percent 
disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for degenerative arthritis of the 
lumbosacral spine (also referred to herein as a "lumbar 
spine disability"), currently rated as 40 percent disabling.

3.  Entitlement to the assignment of a higher initial 
disability rating for degenerative arthritis of the dorsal 
spine (also referred to herein as a "dorsal spine 
disability"), currently rated as 10 percent disabling.

4.  Entitlement to the assignment of a higher initial 
disability rating for right knee disability, evaluated as 
noncompensable from June 2, 1995 and 10 percent disabling 
from June 5, 1996.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1948 to 
November 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision and an October 
1997 determination rendered by the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

With regard to the December 1995 rating decision, a notice of 
disagreement (NOD) was received in January 1996, a statement 
of the case (SOC) was issued in October 1996, and a 
substantive appeal (SA) was received in October 1996.  The 
December 1995 rating decision established service connection 
for a lumbar spine disability (10 percent disability rating 
assigned), a dorsal spine disability (10 percent disability 
rating assigned), and right knee disability (noncompensable 
disability rating assigned), with all ratings effective June 
2, 1995.  The RO also recharacterized the veteran's 
previously assigned 20 percent disability rating for service-
connected multiple joint arthritis to service-connected 
cervical spine degenerative arthritis with cervical 
discectomy and fusion at C4-C5.  

During the pendency of this appeal, the RO rendered an 
October 1996 determination increasing the lumbar spine 
disability to 40 percent, effective June 2, 1995 and right 
knee disability rating to 10 percent, effective June 5, 1996.  
Inasmuch as there is no indication that the veteran has 
withdrawn his appeal for these claims, in light of the fact 
that he thereafter expressed dissatisfaction with this 
determination, and that the maximum schedular evaluation has 
not been assigned to date, his appeal continues.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  A May 2000 rating decision 
granted a total rating for compensation purposes based on 
individual unemployability (TDIU), effective July 8, 1999.  
Attached to the November 2000 Written Brief Presentation from 
the veteran's representative was a copy of a November 2000 
letter from the representative, disagreeing with the 
effective date assigned to the TDIU.  Because this notice of 
disagreement was addressed to the RO, and because it is not 
known whether the RO has taken action on this document, this 
matter is referred to the RO for any action deemed 
appropriate, as opposed to remanded to the RO pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board further observes that an October 1996 VA Form 9 
indicates that the veteran desired a Travel Board hearing.  
However, the RO later received correspondence from the 
veteran specifically stating that he wished to withdraw his 
request for a Board hearing.  Therefore, the Travel Board 
hearing was properly withdrawn upon request of the veteran, 
as provided for under 38 C.F.R. §§ 20.704(e) (2000).  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is shown to be 
productive of symptoms consistent with severe intervertebral 
disc syndrome; however, it is not productive of unfavorable 
ankylosis or symptoms consistent with pronounced 
intervertebral disc syndrome.

2.  The veteran's lumbar spine disability is not productive 
of unfavorable ankylosis or symptoms consistent with 
pronounced intervertebral disc syndrome.

3.  The veteran's dorsal spine disability is not productive 
of ankylosis or symptoms consistent with moderate 
intervertebral disc syndrome.

4.  Prior to June 5, 1996, degenerative arthritis of the 
right knee was manifested by complaints of pain with a range 
of motion from 0 to 135 degrees and arthritic changes on X-
ray.

5.  From June 5, 1996, degenerative arthritis of the right 
knee has been manifested by motion limited to no more than 5 
to 90 degrees with pain on flexion and extension.

6.  From June 2, 1995, degenerative arthritis of the right 
knee has been manifested by minimal laxity in the lateral 
compartment, some lack of right medial meniscus cartilage 
stability and complaints of the knee giving out.


CONCLUSIONS OF LAW

1. The schedular criteria for a 40 percent disability rating 
for degenerative arthritis of the cervical spine with 
cervical discectomy and fusion at C4-C5, from June 2, 1995, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293.

2.  The schedular criteria for a disability rating in excess 
of 40 percent for degenerative arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295.

3.  The schedular criteria for a disability rating in excess 
of 10 percent for degenerative arthritis of the dorsal spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5291, 5293.

4.  The schedular criteria for a 10 percent disability rating 
from June 2, 1995, for degenerative arthritis of the right 
knee, based on recurrent subluxation or lateral instability, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R.§§ 4.1-4.14, 4.71a, Diagnostic Code 
5257.

5.  The schedular criteria for a 10 percent rating from June 
2, 1995, to June 4, 1996, for degenerative arthritis of the 
right knee, based on limitation of motion and pain, have been 
met; the schedular criteria for a rating in excess of 10 
percent from June 5, 1996, for degenerative arthritis of the 
right knee, based on limitation of motion and pain, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010; VAOPGCPREC 23-97; VAOPGCPREC 9-
98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected cervical spine disability 
and that he is entitled to a higher initial rating for his 
service-connected lumbar spine, dorsal spine, and right knee 
disabilities.  After noting that the claims file includes the 
veteran's service medical records (SMRs), VA examination 
reports, VA and private medical records, and the veteran's 
variously dated written statements, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claims and that no further action is 
necessary to meet the duty to assist under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Additionally, the duty to notify the appellant 
of evidence and information necessary to substantiate and 
complete a claim has also been met by the RO.  In the 
statement and supplemental statements of the case, the 
appellant was advised of the criteria for increased 
evaluations and the evidence which was lacking in this 
regard.  Thus, the duty to notify has also been met.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, as is the case with the veteran's cervical spine 
claim, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the case of the lumbar spine, dorsal spine, and right knee 
claims, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Since these issues amount to an appeal of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice know as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to a November 1971 rating decision, the RO initially 
granted the veteran service connection for degenerative 
arthritis of the cervical spine and assigned a 10 percent 
disability rating, effective December 1, 1970.  In accordance 
with a November 1978 rating decision, the veteran's cervical 
spine disability was recharacterized as multiple joint 
arthritis, and the rating was increased to 20 percent, 
effective May 10, 1978.  This 20 percent rating remained in 
effect until December 1995, at which time the RO rendered a 
rating decision that recharacterized the veteran's service-
connected multiple joint arthritis back to cervical spine 
arthritis and maintained the 20 percent disability rating, 
but assigned a temporary total rating of 100 percent for 
surgical convalescence for the period June 7, 1995 to July 
31, 1995.  The December 1995 rating decision also established 
service connection for a lumbar spine disability (10 percent 
disability rating assigned), a dorsal spine disability (10 
percent disability rating assigned), and right knee 
disability (noncompensable disability rating assigned), all 
effective June 2, 1995.  An October 1996 RO rating 
determination increased the evaluation for the right knee 
disability to 10 percent, effective June 5, 1996.  An October 
1997 rating increased the evaluation for the veteran's lumbar 
spine disability to 40 percent, effective June 2, 1995.

Turning to the medical evidence of record, the veteran was 
examined in May 1995 by a neurosurgeon, Douglas M. 
Hershkowitz, at the Wright-Patterson United States Air Force 
Base Medical Center in connection with a period of 
hospitalization.  The veteran complained of numbness, 
weakness, and decreased control of the upper and lower 
extremities with muscle spasms.  Physical examination of the 
back revealed that straight leg raising was negative 
bilaterally, and there was no paravertebral muscle spasm, 
sciatic notch, or spinal tenderness.  Forward flexion of the 
back was to 90 degrees, while extension rotation, and lateral 
flexion were all to 30 degrees.  A May 1995 magnetic 
resonance imaging was noted to show severe spinal cord 
impression secondary to a large osteophyte at the C4-C5 
level.  The impression was cervical myelopathy.  Surgery was 
recommended.

Shortly thereafter in May 1995, the veteran was seen by 
private physician, C. Douglas Porter, M.D.  He evaluated the 
veteran for his complaints of neck and arm pain with balance 
difficulties.  Dr. Porter explained that he had seen the 
veteran in April 1995, at which time the veteran suffered 
from acute left C6 radiculopathy, mild carpal tunnel 
syndrome, and mild peripheral neuropathy.  The veteran was 
noted to suffer from progressive, bilateral upper extremity 
pain and weakness with neck discomfort and limited range of 
motion.  There was also progressive difficulty with urinary 
retention and controlling the lower extremities.  The veteran 
reported that he has continued working as an insurance 
salesman and maintaining his home activity, but that this has 
become more and more difficult because of episodes of falling 
and stumbling.  Cervical spine range of motion was limited, 
especially with extension.  Lack of strength in the upper 
extremities was noted.  Straight leg raising was negative 
bilaterally, but clonus was sustained about both ankles.  
There was also mildly diminished strength of the lower 
extremities.  The veteran's gait was mildly wide-based and 
there was a loss of balance with turning, and he was using a 
cane.  Radiology findings were noted to reveal a central, 
mild disc herniation at C3-4, a large central disc herniation 
with canal stenosis at C4-5, and some mild bulging of the 
lumbar spine at L4-5.  The impression was cervical pain with 
bilateral upper extremity radicular abnormalities, 
hyperreflexia of all four limbs, urinary retention, and an 
altered balance of gait.  Considering the radiology reports, 
Dr. Porter opined that spinal stenosis of the cervical spine 
due to the disc herniation is clearly the etiology of the 
majority of the symptoms.  The veteran was advised to undergo 
the surgery proposed by Dr. Hershkowitz. 

A June 1995 operation and report shows that Dr. Hershkowitz 
performed an anterior cervical diskectomy and fusion C4-5 to 
treat the veteran's symptoms.  A contemporaneous narrative 
summary notes that the physical examination was significant 
for spastic quadriparesis, right greater that left, upgoing 
toes, Hoffmann's reflex, bilateral ankle clonus, and 
hyperreflexia.

A July 1995 VA joints examination report notes the veteran's 
complaints of numbness in the hands and toes, lack of control 
of his legs, leg and shoulder weakness, poor stability, low 
back pain, and pain in multiple joints.  The veteran's 
history of cervical spine surgery the prior month was noted.  
Objectively, lumbar lordosis was within normal limits and 
there was no scoliosis.  There was no tenderness to deep 
palpation and percussion of the lumbar spine or evidence of 
muscle spasm.  Range of motion of the lumbar spine was as 
follows: forward flexion to 34 degrees; backward extension to 
25 degrees; lateral flexion to 25 degrees, bilaterally; and 
rotation to 2 degrees, bilaterally.  Straight leg raising was 
negative.  X-rays of the lumbar spine were reviewed.  On 
examination of the right knee, no abnormality was noted.  
Range of motion was from 0 degrees to 135 degrees and there 
was no swelling or fluid.  There was minimal laxity and 
grinding noted in the lateral compartment.  X-rays were 
reported to show narrowing of the medial compartment, some 
loose calcific bodies and spurs in the patella.  With regard 
to the veteran's neurological complaints, it was recommended 
that there be further studies.  The diagnoses were as 
follows: osteoarthritis of the lumbosacral spine, moderate, 
with marked degenerative changes of the thoracic spine; mild 
osteoarthritis of the right knee; and status post recent 
cervical surgery.  Radiology reports substantiating the above 
diagnoses of arthritis were attached. 

A January 1996 letter from the veteran's private physical 
therapist recounts the veteran's diagnosis of acute C6 
cervical radiculopathy in April 1995, subsequent cervical 
disc surgery in June 1995, and November 1995 assessment.  The 
physical therapist opines that the veteran's "mobility 
pattern is characterized by [a] significant ataxic stagger 
and balance deviation which is associated with his cervical 
myelopathy which required surgical intervention in June 
1995." 

A June 1996 VA general medical examination report notes that 
the veteran complained of numb hands and a lack of upper 
extremity dexterity.  The veteran walked slowly with a mildly 
wide gait.  A neurological examination noted the veteran's 
coordination and reflexes were normal.  The relevant 
diagnosis was mild osteoarthritis of multiple joints.

A June 1996 VA joints examination report states that the 
veteran complained of pain in the right knee.  There was no 
swelling or deformity of the right knee.  Range of motion was 
to 90 degrees of flexion, with pain, and to 5 degrees of 
extension, with pain.  The diagnosis was arthritis. 

A June 1996 VA spine examination report recites the veteran's 
history of undergoing cervical spine surgery.  Objectively, 
there were no postural abnormality or fixed deformity 
involving the cervical spine, and the back was not tender.  
Range of motion of the cervical spine was as follows: forward 
flexion to 30 degrees, with pain, backward extension to 23 
degrees, with pain, right and left lateral flexion to 25 
degrees with pain, and left rotation to 45 degrees, with 
pain.  The diagnosis was status post cervical spine surgery. 

A July 1996 VA neurology examination report recounts the 
veteran's complaints of pain in the upper arms and shoulders, 
numbness in the hands and arms, poor coordination when 
walking, urinary urgency, and the history of cervical spine 
surgery.  The veteran was working, but with considerable 
difficulty due to his pain.  Objectively, the veteran walked 
cautiously, but he could walk on his heels and toes, tandem 
walk, and squat and rise.  There was no restriction of neck 
movement, no atrophy of the leg or arm muscles, and strength 
in the upper extremities was normal.  The assessment was 
cervical spondylotic myelopathy that is affecting gait in 
certain situations and weakness in the right leg, but that 
his major complaint is pain in multiple joints.  

A March 1997 radiology report of the knees revealed arthritic 
changes in both joints but more marked in the right knee, 
which had progressed further in comparison with the pervious 
July 1995 radiology report.  A contemporaneous radiology 
report of the cervical spine revealed degenerative changes in 
the cervical spine, especially in the C4-5 region, which had 
progressed further since the prior July 1995 radiology 
report.  An additional March 1997 radiology report of the 
lumbosacral spine showed degenerative changes in the lumbar 
spine with some scoliosis and S1 arthropathy.  

A March 1997 VA orthopedic examination report noted the 
veteran's complaints of pain in the cervical spine, lumbar 
spine, and right knee, as well as instability in walking and 
paresthesias in his upper extremities.  With regard to his 
unstable gait, the veteran acknowledged that some of this 
instability was due to his right knee giving way.  The 
veteran used a crutch for support when walking.  The veteran 
also complained of chronic stiffness and pain of his joints, 
as well as numbness, which had caused him considerable 
difficulty is simple tasks such as dressing, and prevented 
him from undertaking substantially gainful employment.  
Objectively, the veteran's cervical spine was tender on 
palpation, but there was no tenderness of the paravertebral 
muscles.  Range of motion of the cervical spine was decreased 
and was accompanied by crepitus and pain, while range of 
motion of the lumbar spine was accompanied with pain.  Range 
of motion of the cervical spine was as follows: forward 
flexion to 15 degrees; backward extension to 20 degrees; left 
lateral flexion to 20 degrees; right lateral flexion to 20 
degrees; rotation to the left to 20 degrees; and right 
rotation to 15 degrees - all with pain.  Examination of the 
lumbar spine revealed no postural abnormalities or fixed 
deformities, but the musculature of the back was tender.  
Range of motion was as follows: forward flexion to 8 degrees; 
backward extension to 35 degrees; left and right lateral 
flexion to 35 degrees, and right and left rotation to 25 
degrees.  Straight leg raising was negative and no 
neurological deficits were noted.  The right knee had 
crepitus with active and passive range of motion.  There was 
no ligamentous instability.  The contemporaneous radiology 
reports were reviewed.  The diagnosis was arthritis of the 
cervical and lumbar spine, and of the right knee.

An April 1997 peripheral nerves examination report notes the 
veteran's medical history and his complaints of an unstable 
gait and poor sensation in his fingers, and that these 
difficulties have prevented him from maintaining his 
employment and in carrying on some tasks of daily living.  He 
also complained of continued urinary urgency.  The veteran 
used a cane for support when walking.  Objectively, the 
veteran exhibited a spastic ataxic gait with circumduction of 
the right lower extremity, had difficulty walking on his 
toes, and had an unsteady tandem gait.  There was no 
significant pain to palpation of the spine, but range of 
motion of the cervical spine was decreased.  There was a 
slight decrease in strength of grip, and well as in the right 
wrist.  Sensory examination revealed decreased pinprick in a 
glove and stocking distribution of the hands and feet.  
Unsustained clonus of both ankles was noted.  The impression 
was cervical myelopathy and sensory changes in a stocking 
glove distribution at the hands and feet, most probably due 
to an overlying diabetic neuropathy. 

A December 1997 letter from Dr. Porter states that he had 
reviewed the October 1997 supplemental statement of the case, 
and was surprised that there was no mention of cervical 
myelopathy, or spinal cord damage, resulting from the 
degenerative arthritis of the cervical spine and disc 
herniation.  Dr. Porter opines that "[t]his neurologic 
sequela of the bony arthritis of [the veteran's] cervical 
spine and disk changes is a prominent explanation of [the 
veteran's] major symptoms at this time . . . dyscoordination, 
lower extremity weakness, urinary urgency, and upper 
extremity sensory loss [is] a consequence of [his] 
myelopathy." 

In December 1997, the RO asked for a statement from Dr. 
Porter concerning the question of whether the veteran's 
neurological symptoms were attributable to diabetes as 
opposed to cervical myelopathy.  In response, Dr. Porter 
performed an examination of the veteran in January 1998.  The 
examination report notes the veteran's complaints of an 
exacerbation of cervical and parascapular pain, which 
increased with movement.  There was also evening fatigue and 
clumsiness in his legs.  Objectively, there was some cervical 
restriction to hyperextension, he was unable to bring his 
chin to his chest, and bilateral rotation was reduced by only 
a few degrees.  Shoulder range of motion was reduced, triceps 
reflexes were absent, and biceps reflexes were trace.  There 
was no clonus, while strength testing revealed only minimally 
diminished pronation and slight elbow extension weakness.  
The impression was as follows: cervical stenosis with 
residual cervical myelopathy, post decompressive laminectomy; 
degenerative disc disease of the cervical and lumbar spine; 
and non-insulin dependent diabetes and hypothyroidism.  

A January 1998 letter from Dr. Porter in response to the RO's 
inquiry states that diabetes and its manifestations of 
peripheral neuropathy can cause gait impairments, numbness, 
tingling, and weakness.  However, Dr. Porter opined that the 
veteran's clinical symptoms were more consistent with 
cervical myelopathy because the upper extremity paresthesias 
were in a radicular/dermatomal pattern rather than a 
peripheral pattern, and the gait disturbance was associated 
with spasticity, clonus, and ataxia as opposed to a hypotonic 
peripheral muscle weakness.  In conclusion, Dr. Porter opines 
that the veteran's clinic diabetes is not responsible for the 
symptoms and signs attributed to his cervical spinal disease.  

Radiology reports dated in June 1998 revealed the following: 
arthritic changes of the right knee; marked narrowing, or 
near obliteration, of the disc space at the C4-5 region with 
various degenerative changes in the cervical spine; and 
degenerative changes in the lumbar spine in the form of spurs 
at the vertebral bodies, some narrowing of the disc space at 
L4-5, and bilateral arthropathy at the SI joint. 

A June 1998 VA peripheral nerves examination report notes 
that the claims file, April 1997 VA examination, and Dr. 
Porter's statements were reviewed.  The veteran complained of 
urinary urgency and incontinence, difficulty using his hands 
for fine motor control, and balance problems and right knee 
instability resulting in falls.  Objectively, reflexes were 
as follows: brachioradialis 0 bilaterally; biceps 1/4 
bilaterally; triceps 2/4 bilaterally; knee jerks 3/4 on the 
right and 2/4 on the left; ankle jerk 2/4 bilaterally.  
Babinski was upgoing on the right, Hoffman was present 
bilaterally, and there was bilateral ankle clonus.  Sensory 
examination was normal, as was coordination, except that the 
veteran was unable to tandem walk without falling.  Motor 
examination revealed no weakness in the upper or lower 
extremities, nor was there any muscle atrophy.  The veteran's 
gait was slightly broad based and appeared to be slightly 
unsteady, but no specific gait abnormality could be 
identified.  The veteran used a cane as he walked into the 
clinic.  Dr. Porter's findings were discussed, but the VA 
examiner was unable to detect dyscoordination, lower 
extremity weakness, upper extremity sensory loss, spastic 
gait, disabling ataxic gait, or sufficient ankle clonus to 
elicit any abnormality of gait.  The examiner concluded that 
his examination was not in agreement with Dr. Porter's, and 
that there was no increase in the veteran's neurological 
symptoms since April 1997. 

A June 1998 VA spine examination report notes that the 
veteran's chart and claims file were reviewed prior to the 
examination.  The veteran continued to complain of difficulty 
in locomotion, general coordination, upper extremity 
numbness, and constant pain in the neck.  Objectively, the 
veteran walked without the assistance of any aids.  Range of 
motion studies of the cervical spine revealed forward flexion 
to 30 degrees, backward extension to 20 degrees, right and 
left rotation to 40 degrees, and right and left lateral 
bending of 20 degrees.  These movements were painful in the 
last 5 to 10 degrees, but there was no weakness of the neck 
muscles observed.  An examination of the lumbar spine 
revealed the following range of motion measurement: forward 
flexion of 50 degrees; backward extension to 10 degrees; 
right and left lateral bend to 15 degrees; and left and right 
rotation to 20 degrees.  The right knee demonstrated 130 
degrees of flexion and 0 degrees of extension.  There was no 
instability or laxity detected, although there was a slight 
grinding.  General examination revealed that the veteran had 
difficulty walking heel to toe, and there was muscle wasting 
of the right leg.  The diagnoses included the following:  
status post disk surgery, C4-C5 with myelopathy, spinal 
fusion, and laminectomy; osteoarthritis of the cervical spine 
at multiple levels; and mild osteoarthritis of the right 
knee.  It was also noted that X-rays were reviewed.  The 
examiner commented that the veteran suffered from arthritic 
changes in his cervical and lumbar spine and right knee, 
which would cause pain, and cervical myelopathy affecting the 
right side as evidenced by the wasting of muscles in the 
right lower extremity and other neurological signs.  However, 
it was opined that there was not enough weakness to cause 
incoordination.

A September 1998 examination report from Dr. Porter notes 
that the veteran continued to complain of lower extremity 
stumbling, numbness and tingling, some clumsiness of 
movement, paresthesias in his lower limbs and right arm, and 
pain in his knees when going up and down stairs.  
Objectively, there was diminished cervical rotation, side 
bending, and forward flexion, but extension was normal.  
There was pain to palpation of the soft tissue about the 
paraspinals and shoulder girdle muscles.  Grasp strength was 
slightly diminished on the right greater than the left.  
Bilaterally, Hoffmann's reflex was present, as was diminished 
dexterity to fine motor movements in the hands.  Lower 
extremity reflexes were 4+/4 with clonus at the ankles.  Heel 
to shin testing was clumsy and difficult for him to complete 
due to lower extremity stiffness and knee pain.  The right 
knee exhibited retropatellar crepitation with passive range 
of motion.  The veteran's ambulation was slightly wide-based 
and deliberate.  The diagnostic impression included the 
following: post cervical decompressive laminectomy secondary 
to disc herniation with spinal stenosis; lower motor neuron 
right cervical radiculopathy findings from the neck injury as 
well as lower extremity paresthesias, ataxic gait, and 
clumsiness; clonus and degenerative joint disease of the 
knees; and osteoarthritis of the cervical and lumbar spine.  
The examiner opined that the veteran 

certainly has neurologic sequela from his neck 
injury/degenerative arthritis causing spinal 
stenosis with subsequent neurologic abnormalities . 
. . [which] is in distinct contrast to the 
evaluation by the VA hospital completed this 
summer.  I believe the [veteran's] disability from 
his neurologic sequela of his cervical disease is 
an additional 20% based on AMA guidelines. 

A July 1999 VA brain and spinal cord examination report 
recounts that the veteran's claims file was reviewed, and the 
relevant medical history and complaints were noted.  
Objectively, the veteran walked slowly but was able to walk 
on his toes and heels, could tandem walk, squat, rise, and 
stand on one leg.  There was no neck stiffness and it moved 
freely.  Muscle bulk and strength were normal throughout.  
Biceps jerks were absent, brachioradialis reflexes were 
depressed, but triceps jerks, knee jerks, and ankle jerks 
were brisk.  Babinski sign was present only on the right 
side.  Rapid alternating movents, finger to nose tests, and 
heel to shin tests were normal.  The assessment was cervical 
spondylitic myelopathy producing hyperreflexia and Babinski 
sign on the right, but that the neurological examination was 
otherwise unremarkable.  The clinical course suggested fairly 
stable neurological impairment and there was no difference 
between current and the previous done last June.  A mild gait 
disturbance was apparent, but it did not seem to worsen since 
the last examination.  It was opined that "[o]n the whole, 
his myelopathy [sic] has arrested (not progressing) since the 
earlier successful operation.  The clinical picture does not 
suggest additional radicular compression at the lumbar or 
sacral level but even if there is radiculopathy affecting the 
lumbar spine, this does not contribute to the neurological 
findings explained."  

A July 1999 VA spine examination report recounts the relevant 
medical history.  Range of motion measurements for the 
cervical spine were as follows: forward flexion to 30 degrees 
(35 degrees passive), with pain beginning at 30 degrees; 
backward extension to 20 degrees (55 degrees passive), but 
pain began at almost 0 degrees; left lateral flexion was to 
20 degrees (active and passive), at which point pain began; 
right lateral flexion was to 15 degrees (20 degrees passive), 
with pain starting at 15 degrees; left rotation was to 32 
degrees (35 degrees passive), with pain starting at 30 
degrees; right rotation was to 40 degrees (passive to 40 
degrees), with pain starting at 40 degrees.  Range of motion 
measurements for the lumbar spine were as follows: forward 
flexion was to 40 degrees (passive to 45 degrees), with pain 
starting at 40 degrees; backward extension to 15 degrees 
(active and passive), with pain starting at that point; left 
lateral flexion to 8 degrees (active and passive), with pain 
starting at that point; right lateral flexion to 15 degrees 
(active and passive), with pain starting at that point; left 
rotation to 30 degrees (active and passive), with pain 
starting at that point; and right rotation to 45 degrees 
(active and passive), with pain beginning at 40 degrees.  The 
major functional impact on range of motion was his objective 
painful motion of the cervical and lumbar spine.  The 
cervical spine showed a permanent fixed rotation to the left, 
and there was a loss of normal lumbar spine curvature.  There 
was also mild scoliosis on the left with convexity on the 
left side extending from the mid-dorsal to the mid-lumbar 
spine.  The musculature of the back appeared to be weak.  No 
neurological abnormalities were detected.  The diagnoses 
were: residuals of cervical diskectomy and spinal fusion with 
resulting osteoarthritis changes in the cervical spine; and 
arthritic changes of the lumbar and dorsal spine.  

A July 1999 VA orthopedic examination report notes the 
veteran's complaints of arthritis, pain, swelling, weakness, 
and fatigability in the right knee, and that he uses a knee 
brace.  The veteran further complained that he could not put 
full weight on his knee or walk very far.  Range of motion of 
the right knee was from 100 degrees of flexion (105 degrees 
of passive motion) to 0 degrees of extension.  Objective 
evidence of pain began at 105 degrees of passive range of 
motion.  Stability of the right knee ligaments was normal, 
but the right medial meniscus cartilage exhibited some lack 
of stability.

A July 1999 VA general examination report notes that the 
claims file was reviewed and recites the veteran's medical 
history.  Objectively, the veteran's gait showed that he 
avoided putting weight on the right side, causing his gait to 
swing.  This requires that he use a cane when ambulating.  
The diagnoses were as follows: residuals of previous 
diskectomy and spinal fusion at the fourth and fifth cervical 
vertebrae levels; multiple areas of osteoarthritis, 
particularly involving the lumbosacral spine as well as the 
cervical spine and dorsal spine; osteoarthritis involving the 
knees, but worse in the right knee; and multiple joints 
involving osteoarthritis, particularly both hips and both 
shoulders, as well as the thoracic area. 

VA Radiology reports dated in July 1999 reveal the following: 
lumbar and thoracic spondylosis; cervical spine narrowing at 
C4-5 and spondylosis at C4 through C7; and arthritic changes 
of the right knee.

The remaining evidence consists of the veteran's variously 
dated written statements, in which the veteran contends that 
his disabilities are more severe that the presently assigned 
disability ratings reflect.  


I.  Increased Rating for a Cervical Spine Disability

The veteran's cervical spine disability is currently rated 
under Diagnostic Code 5290, which outlines the guidelines for 
rating limitation of motion of the cervical spine.  A 20 
percent disability rating is for application for moderate 
limitation of motion, while the maximum 30 percent rating is 
appropriate for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  The Board has carefully 
reviewed the cervical spine range of motion measurements and 
associated objective observations of pain in all directions 
of movement, and finds that a 30 percent rating for severe 
limitation of motion is warranted.  As a 30 percent rating is 
the maximum rating available under Diagnostic Code 5290, a 
higher rating under this regulation is precluded.  Moreover, 
although Diagnostic Code 5287 provides for a higher 40 
percent disability rating for unfavorable ankylosis of the 
cervical spine, as there is no medical evidence showing that 
the veteran suffers from unfavorable ankylosis, or that his 
symptoms are so severe as to result in functional impairment 
of the cervical spine to a degree that is the equivalent of 
ankylosis or complete immobility of the cervical spine, an 
increased disability rating on this basis is not warranted.  
In addition, as service connection is not in effect for a 
vertebral fracture, Diagnostic Code 5285 is not for 
application.

Nonetheless, the Board is cognizant that the medical evidence 
demonstrates that the veteran suffers from pain throughout 
much of his range of motion in all directions.  More 
importantly, the veteran is shown to suffer from various 
neurological symptoms associated with his cervical spine 
disability, which includes a diagnosis of cervical spine 
myelopathy.  The neurological symptoms associated with his 
cervical spine myelopathy include the following: 
hyperreflexia; radiculopathy; upper extremity and lower 
extremity weakness and paresthesias; upper extremity 
numbness, tingling, and difficulty with fine motor control; 
poor reflexes; muscle weakness and atrophy; decreased grip 
strength; poor balance; disturbance of locomotion; impaired 
gait; clumsiness and stumbling with falls; bilateral ankle 
clonus; upgoing toes; incoordination; and urinary urgency.  
These symptoms have not always been apparent, but have 
recurred to varying degrees from time to time.  Although 
there is some disagreement in the record as to the nature, 
origin, and severity of these neurological symptoms, the 
evidence is at least in equipoise concerning the question of 
whether these neurological symptoms exist and are 
attributable to cervical spine myelopathy.  This conclusion 
is supported by the fact that the veteran's primary physician 
in regard to his cervical spine myelopathy, Dr. Porter, who 
has seen the veteran regularly from May 1995 to September 
1998, has consistently identified that the veteran's 
neurological symptoms objectively, and attributed them to 
cervical spine myelopathy.  

Therefore, although the veteran has not been diagnosed with 
intervertebral disc syndrome of the cervical spine, and there 
is no medical evidence that the veteran suffers from absent 
ankle jerk or demonstrable muscle spasm, the Board 
nevertheless finds that the veteran's diagnosed cervical 
spine myelopathy may be rated by analogy under Diagnostic 
Code 5293, in accordance with the provisions of 38 C.F.R. 
§ 4.20. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
provides the guidelines for rating intervertebral disc 
syndrome, severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief, warrants a 40 percent 
evaluation.  A 60 percent rating is the maximum rating 
permitted for intervertebral disc syndrome, and is warranted 
when symptoms are pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief. 

The Board concludes that, based on the medical evidence of 
record, the veteran's neurological symptoms associated with 
his cervical myelopathy are consistent with the assignment of 
a 40 percent disability rating for severe intervertebral disc 
syndrome under Diagnostic Code 5293.  The Board finds that a 
higher 60 percent rating is not warranted on the basis that 
the veteran's neurological symptoms come and go, and are not 
persistent enough or sufficiently debilitating to be 
considered pronounced.  Although recurrent, the veteran does 
appear to experience intermittent relief from his 
neurological symptoms. 


II.  Higher Initial Rating for a Lumbar Spine Disability

The veteran's lumbar spine disability is currently rated as 
40 percent for severe limitation of motion, which is the 
maximum rating permitted under the criteria for evaluating 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The Board has also considered the 
application of Diagnostic Code 5295 for lumbosacral strain, 
but as the maximum rating allowed under this regulation is 40 
percent, the assignment of a higher rating under this code is 
precluded.  Furthermore, although Diagnostic Code  5289 
allows for a higher 50 percent disability rating for 
unfavorable ankylosis of the lumbar spine, as there is no 
medical evidence demonstrating that the veteran has 
unfavorable ankylosis, or that his symptoms are of such 
severity to cause functional impairment of the lumbar spine 
to a degree that corresponds to ankylosis or complete 
immobility of the lumbar spine, an increased disability 
rating on this basis is inappropriate.  In addition, as 
service connection is not in effect for a vertebral fracture, 
Diagnostic Code 5285 is not for application.

The only other applicable regulation providing for a 
disability rating is excess of 40 percent is Diagnostic Code 
5293, which, as noted previously, provides for a maximum 60 
percent rating for pronounced intervertebral disc syndrome, 
characterized by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Although there is no medical evidence 
showing that the veteran has been diagnosed with 
intervertebral disc syndrome of the lumbar spine, assuming 
arguendo that he does suffer from this disorder, his lumbar 
spine disability symptoms are simply not productive of a 60 
percent disability rating under Diagnostic Code 5293.  First, 
there is no medical evidence that the veteran suffers from 
absent ankle jerk, demonstrable muscle spasm, or any 
neurological symptoms attributable to his lumbar spine 
disability; all of the veteran's neurological symptoms appear 
to emanate from the veteran's cervical spine disability.  
Second, although the veteran's lumbar spine disability is 
productive of significant limitation of motion, pain on 
motion, and weakness, these symptoms are adequately 
compensated for by the veteran's current 40 percent 
disability rating for severe limitation of motion under 
Diagnostic Code 5292.  Thus, the preponderance of the 
evidence is against the veteran's claim, as the functional 
impairment caused by these symptoms is not severe enough to 
cause the pronounced symptoms needed to warrant a 60 percent 
rating.  


III.  Higher Initial Rating for a Dorsal Spine Disability

The veteran's dorsal spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5291, which provides 
that a maximum 10 percent disability rating is assignable for 
limitation of motion for the dorsal spine, for either 
moderate or severe limitation of motion.

Although the medical evidence does show that the veteran 
suffers from spondylosis and arthritis affecting the dorsal 
spine, the symptoms associated with his dorsal spine 
disability are insufficiently severe to warrant a disability 
rating in excess of the 10 percent already awarded, which is 
the maximum available for limitation of motion.  First, the 
veteran is not shown to suffer from either favorable or 
unfavorable ankylosis of the dorsal spine, which warrant 20 
or 30 percent disability ratings, respectively.  Second, the 
veteran's dorsal spine disability is not shown to result in 
any symptoms of intervertebral disc syndrome, such as absent 
ankle jerk, muscle spasm, pain, or neurological symptoms that 
can afford the veteran the next higher rating of 20 percent 
under Diagnostic Code 5293.  Third, as there is no evidence 
of muscle spasm, the medical evidence does not demonstrate 
that the symptoms associated with the veteran's service-
connected dorsal spine disability are analogous to the 
symptoms provided in the schedular criteria for lumbosacral 
strain pursuant to Diagnostic Code 5295.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent for a cervical spine disability. 


IV.  Higher Initial Rating for a Right Knee Disability

The RO granted service connection for degenerative arthritis 
of the right knee in a December 1995 rating decision.  A 
noncompensable evaluation was assigned as there was no 
objective evidence of painful motion or recurrent subluxation 
or lateral instability which was slight.  The evaluation was 
increased to 10 percent in an October 1996 rating decision, 
based on painful and limited motion, effective June 5, 1996.  
Rating the disability as arthritis, established by X-ray 
findings, there is no evidence of compensable limited or 
painful motion prior to June 5, 1996.  Pursuant to 38 C.F.R. 
§ 4.71a, Plate II, normal range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  Diagnostic 
Code 5260 provides a noncompensable evaluation for limitation 
of flexion of the knee to 60 degrees.  With flexion limited 
to 45 degrees, a 10 percent evaluation is provided.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
for limitation of extension of the leg to 5 degrees.  With 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  In the present case, the Board notes that at the 
July 1995 VA examination, the range of motion was from 0 
degrees of extension to 135 degrees of flexion.  While the 
veteran generally complained of painful joints, no findings 
were recorded regarding painful motion.  The limitation of 
flexion demonstrated was slight, and does not warrant a 
compensable evaluation according to Diagnostic Code 5260.  
Diagnostic Code 5003, degenerative arthritis, provides that 
when limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
applicable for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Here, July 1995 X-ray 
examination of the right knee disclosed arthritic changes.  
Thus, a 10 percent evaluation for degenerative arthritis of 
the right knee (a major joint pursuant to 38 C.F.R. 
§ 4.45(f)) is warranted from June 2, 1995, the effective date 
of the grant of service connection, to June 4, 1996.  A 
higher evaluation is not warranted during this period, as 
limitation of motion supporting such a grant is not shown.  

Turning next to the 10 percent evaluation assigned by the RO 
from June 5, 1996, the Board notes that at the June 1995 VA 
examination, a range of motion was possible from 5 degrees of 
extension to 90 degrees of flexion with pain.  Neither 
Diagnostic Code 5260 nor Diagnostic Code 5261 provides for a 
compensable evaluation for such limitation of motion.  
Subsequent examinations show no greater limitation of motion 
of the right knee.  The United States Court of Appeals for 
Veterans Claims has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 
38 C.F.R. § 4.59.  Accordingly, the current 10 percent 
evaluation, based on either painful motion or noncompensable 
limitation of motion with X-ray findings is appropriate.  
With no greater limitation of motion, there is no basis for a 
rating higher than 10 percent for the right knee from June 5, 
1996.

This does not end the Board's inquiry, however, as the 
veteran's service-connected right knee disability includes 
degenerative arthritis, with both noncompensable limitation 
of motion and pain on motion of the right knee and 
instability.  As stated in two separate VA Office of General 
Counsel Precedent Opinions (VAOPGCPREC 23-97 and VAOPGCPREC 
9-98), a claimant who has both degenerative arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, 
"the evaluation of knee dysfunction under both codes would 
not amount to pyramiding under section 4.14."  VAOPGCPREC 
23-97.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
impairment of the knee with recurrent subluxation or lateral 
instability, a 30 percent disability rating is assigned for 
severe symptoms, a 20 percent disability rating is for 
moderate symptoms, and a 10 percent disability rating is for 
slight symptoms.  The Board concludes that the medical 
evidence shows varying right knee symptoms, including minimal 
laxity and some instability of the cartilage, with 
longstanding complaints of the knee giving way.  Under these 
circumstances, a separate 10 percent rating under Diagnostic 
Code 5257 is warranted.  With no evidence of moderate 
impairment, there is no basis for a higher evaluation under 
Diagnostic Code 5257.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5260, and 5262, as they are relevant to the 
veteran's disability and provide for an evaluation higher 
than 10 percent.  However, none of these Diagnostic Codes is 
applicable because the medical evidence does not show that 
the right knee has the following: ankylosis; semilunar 
dislocated cartilage with frequent episodes of locking or 
effusion; compensable limitation of flexion; or impairment of 
the tibia or fibula accompanied by nonunion or malunion.

In sum, this decision determines that the veteran is entitled 
to separate 10 percent ratings for degenerative arthritis 
shown on X-ray with a noncompensable, painful range of motion 
and slight recurrent subluxation or lateral instability.


V. Conclusion

In regard to the foregoing determinations regarding the 
veteran's disabilities of the cervical spine, lumbar spine, 
dorsal spine, and right knee, the Board acknowledges that 
where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  Moreover, as the veteran 
appears to suffer from arthritis of all of these joints, 
38 C.F.R. § 4.59 has also been considered.  Although there is 
evidence of painful movement causing instances of functional 
impairment, the disability ratings herein assigned or 
affirmed take into account all of the relevant clinical 
findings that have been reported.  However, the objective 
medical evidence simply does not show that the veteran's 
symptoms of pain, weakness, and fatigability that may arise 
result in functional impairment to a degree that warrant any 
higher ratings.

The Board notes that it has carefully examined the entire 
record and finds that the disability ratings herein affirmed 
or assigned for the veteran's service-connected disabilities 
accurately reflect the relative severity of his disabilities 
at any given time, consistent with the requirements of 
Fenderson.

To the extent that the relief sought by the veteran has not 
been granted, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107).  However, there is not an approximate balance 
of positive and negative evidence to otherwise permit a 
favorable determination. 


ORDER

A disability rating of 40 percent for the veteran's 
degenerative arthritis of the cervical spine with cervical 
discectomy and fusion at C4-C5 is granted from June 2, 1995, 
subject to controlling regulations governing the payment of 
monetary benefits.

A disability rating in excess of 40 percent for degenerative 
arthritis of the lumbosacral spine is denied.

A disability rating in excess of 10 percent for degenerative 
arthritis of the dorsal spine is denied.

A 10 percent rating for degenerative arthritis of the right 
knee, based on limited motion and pain, is granted from June 
2, 1995, to June 4, 1996, subject to controlling regulations 
governing the payment of monetary benefits.

A disability rating in excess of 10 percent for degenerative 
arthritis of the right knee, based on limited motion and 
pain, from June 5, 1996, is not warranted.

A 10 percent rating for degenerative arthritis of the right 
knee, based on instability, is granted from June 2, 1995, 
subject to controlling regulations governing the payment of 
monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

